Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicants’ election of Group I, claims 1-8, within the response of January 18, 2022, without traverse is acknowledged.  Claims 9-11 have been withdrawn from further consideration.
3.	Claim 8 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The language , “(e.g., phosphate esters and epoxies)”, renders the claim indefinite because it is unclear whether phosphate esters and epoxies are part of the claimed invention.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by WO 2015/168670 A1.
	WO 2015/168670 A1 discloses samples 66-1A and 66-2B (Example 14), which are two-component adhesives comprising a polyol component and an isocyanate terminated prepolymer based on diisocyanate, polyether polyol, and phosphoric acid.  Ethyl acetate is also present.  In view of the presence of the polyether polyol and phosphoric acid, a phosphate ester polyol results.  Furthermore, since the prepolymer is isocyanate terminated, an NCO/OH ratio exceeding unity is considered to be an inherent feature.  Lastly, within paragraph [0050], additives are disclosed that correspond to those of claim 8.
6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/168670 A1.
WO 2015/168670 A1 discloses samples 66-1A and 66-2B (Example 14), which are two-component adhesives comprising a polyol component and an isocyanate terminated prepolymer based on diisocyanate, polyether polyol, and phosphoric acid.  .
7.	Claims 1 and 4-6 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by JP 11-263906 A.
JP 11-263906 A discloses within paragraph [0026] the production of a prepolymer through the reaction of polyisocyanate and a propylene oxide addition product of polyphosphoric acid.  Furthermore, within paragraph [0024], it is disclosed that the prepolymers may be employed in two component adhesives, wherein a polyol is used as a coreactant.
8.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765